Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 1 of 26 PageID #: 2565




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


CHRISTY J. RHOADES, in her capacity
as the ADMINISTRATRIX and
PERSONAL REPRESENTATIVE of the
ESTATE OF PHILIP JONTZ RHOADES,

                             Plaintiff,


v.                                                        Civil Action No.: 1:18-CV-186
                                                         Judge: Hon. Thomas S. Kleeh

COUNTY COMMISSION OF MARION COUNTY;
DAVID FORSYTH, in his
official and individual capacity; and
JOHN DOE, in his official and individual capacity.

                     PLAINTIFF’S RESPONSE IN OPPOSITION TO
                  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

          COMES NOW the Plaintiff, by counsel, J. Bryan Edwards and Ryan J. Umina, and

hereby submits the following Response in Opposition to Defendants’ Motion for Summary

Judgment.

     I.      BRIEF STATEMENT OF FACTS

             a. Defendant Forsyth

          Defendant David Forsyth (“Forsyth”) is a deputy with the Marion County Sheriff’s

Department (“MCSD”). During his pre-employment psychological screening for the

position, Defendant Forsyth was administered a “Personality Assessment Inventory”

(“PAI”), which found that “he is prone to deny even relatively minor faults or foibles.” Pre-

Employment Psychological Evaluation at 2, attached as Ex. A.

          Because of the results of the PAI, Defendant Forsyth was administered a second

personality assessment, the Minnesota Multiphasic Personality Inventory-II (“MMPI”).
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 2 of 26 PageID #: 2566




The MMPI indicated the following about Defendant Forsyth:

       There was a tendency for a defensive response style. His response set on
       the MMPI items certainly point to a potential for rigidity, as over control of
       emotions. Again, these would suggest that if a pre-employment interview is
       completed, then addressing issues of management of aggressive feelings
       or thoughts, particularly in situations where a law enforcement officer is
       likely to be placed in when dealing with highly confrontational individuals.
       He is prone to hyper vigilance. Id.

          b. The Shooting Death of Philip Jontz Rhoades

       On the afternoon of August 2, 2017, Defendant Forsyth shot and killed 28-year-old

Philip Jontz Rhoades (“Philip”) within seconds of locating him. (the “Shooting”). West

Virginia State Police Report of Criminal Investigation at 1, attached as Ex. B; Dkt. No. 22,

at ¶ 45. In the moments leading up to the Shooting, Philip was hiding from the Defendants

near a gas well site at the dead end of a small dirt road in rural, northern Marion County,

West Virginia, in a 1999 Jeep Wrangler (“Jeep”). Ex. B at 1, and Dkt No. 22 at ¶ 42. Eight

days prior, on July 25, 2017, another deputy with the MCSD had shot at Philip, and he

had been running and hiding from the Defendants, scared, ever since. Corey Love Dep.

at 58:4-5, attached as Ex. C; Rick Rhoades Dep. at 62:4-8, attached as Ex. D; Kaleb

Rhoades Dep. at 50:14-19, attached as Ex. E; Kayla Rhoades Dep. at 51:19-21, attached

as Ex. F. The Defendants claim that the Shooting was justified; alleging that Philip was

aggressively driving the Jeep towards Defendant Forsyth when he employed lethal

force—firing seven rounds into the Jeep. Dkt No. 62 at 5. Defendant Forsyth has since

stated that he did not know the man in the Jeep was Philip until after the Shooting. David

Forsyth Dep. at 46:8-25, attached as Ex. G.

       When the West Virginia State Police (“WVSP”) arrived on scene to investigate

approximately thirty minutes later, the Jeep, equipped with a manual transmission, was




                                             2
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 3 of 26 PageID #: 2567




still running and in neutral. Ex. B at 2; Samuel Faulkner Dep. 100:6-8, attached as Ex. H

(“with a manual transmission, it couldn’t have been in gear and still running”). All pertinent

witnesses have testified during depositions in this matter that no one touched and/or

otherwise manipulated the Jeep’s gear shifter at any time after the Shooting. Ex. G at 8:2-

25, 9:1-13; Ex. C at 14:21-23. The only witness to the Shooting was then Deputy Corey

Love (“Dep. C. Love”)—the MCSD deputy who had shot at Philip eight days prior. As of

today, Dep. C. Love is no longer in law enforcement.

           c. Dep. C. Love Shoots at Philip on July 25, 2017

       On July 25, 2017, the MCSD visited a vacation home owned by Philip’s uncle in

Mill Fall, Marion County, West Virginia. Philip’s uncle had called in and stated that he

believed Philip may be staying at the residence, however, he did not want him to get into

any trouble for doing so. Marion County E911 July 25, 2017 CAD Report at 2, attached

as Ex. I. When the MCSD arrived at his uncle’s home, Philip immediately fled. See

generally, id.; Ex. C.

       As Philip was driving away from his uncle’s home, Dep. C. Love, a new recruit with

the MCSD, was standing in the roadway. Ex. C at 58:1-2. As of that day, Dep. C. Love

had been with the MCSD for approximately six weeks and had not yet been to the police

academy. Id. at 50:16-19. Three days earlier, on July 22, 2017, his field training officer

noted three of Dep. C. Love’s “significant weaknesses:” (1)” communication skills,” (2)

“cannot comprehend or retain information well (basic instructions),” (3) “gets confused

easily.” Dep. C. Love FTO Evaluations, attached as Ex. J. Dep. C. Love’s field training

officer also indicated that he “is not performing at solo beat officer level.” Id. Five days

prior, on July 20, 2017, his field training officer noted that Dep. C. Love’s “least acceptable




                                              3
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 4 of 26 PageID #: 2568




area of performance” was his “aware[ness] of surroundings while outside vehicle.” Id.

       As Dep. C. Love stood in the roadway on July 25, 2017, he saw Philip traveling on

the roadway in his direction. Ex. C at 57:19-23. In response, Dep. C Love moved, avoiding

any perceived threat by Philip’s vehicle. Id. at 58:4-5. He then drew his weapon and fired

at Philip and/or the vehicle Philip was operating as he drove past—still on the roadway.

Id. at 58:8-10.

       Immediately after being shot at by Dep. C. Love, Philip desperately ran from and

successfully evaded the MCSD in a highly publicized failed pursuit (“Failed Pursuit”). See

Dkt. No. 62 at 2-3. During the Failed Pursuit, Philip was able to change cars three times,

never using force or the threat of force in doing so. See generally, Record.

       Following the Failed Pursuit, the MCSD charged Philip with the “attempted murder”

of Dep. C. Love “by willful, deliberate, premeditated killing;” with Deputy Eric Parker (“Dep.

Parker”) obtaining the arrest warrant (“Parker Warrant”). Parker Warrant Criminal

Complaint, attached as Ex. K. Dep. C. Love’s father, Sgt. Matthew Love (“Sgt. M. Love”),

a high-ranking member of the MCSD, provided the only known narrative relating the

Failed Pursuit. July 25, 2017 Narrative, attached as Ex. L.

       The facts alleged against Philip in the Parker Warrant are as follows,

              While investigating a call of Trespassing/squatting at the residence
              of 280 Mill Fall Run Rd., Marion County, WV information had been
              received of Philip Jontz Rhoades and Amanda Powell having broke
              into the same residence, cut luck off water utility and are living at the
              same without owner consent. [ . . . ] Deputies observed a white pick
              up truck to the right side of the residence, and a green pick up truck
              at rear of residence with Amanda Powell near back porch and Philip
              Rhoades now running towards the white truck from the green truck.
              Deputies ordered Rhoades to stop several times. Rhoades stopped
              for a brief second making eye contact with this Deputy, turned and
              ran across back porch over bannister. Deputy units #71/#23 pursued
              [ . . . ] Rhoades to rear of residence. Philip Jontz Rhoades jumped



                                              4
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 5 of 26 PageID #: 2569




                 into the white truck and recklessly drove at Deputy Love spinning
                 tires, throwing mud and grass. To avoid being struck by the truck
                 Deputy Love was able to jump out of its path as it narrowly missed
                 running him down.

Ex. K. at 1-2.

       Dep. Parker was asked by Plaintiff’s counsel during his deposition, “why would you

obtain the warrant if other deputies had actually saw the shooting or were involved with

it?;” to which he responded, “[Dep. C. Love] was the only one who saw it. I just did it. I did

it. I did it for him.” Eric Parker Dep. at 23:6-10, attached as Ex. M. Dep. C. Love stated

during his deposition that he was unaware of the existence of the Parker Warrant until

after Defendant Forsyth killed Philip on August 2, 2017. Ex. C at 113:9-18.

       During Dep. C. Love’s Deposition, he provided the following account of shooting

at Philip,

       Q.        Okay. So you went chasing after the male. What occurred then?
       A.        “He jumped over the banister on the porch, and I jumped over
                 following him. And he ran around the corner, and I was following him,
                 but I lost sight of him and I ran up on the road looking for him. And I
                 turned around and his truck was coming at me.”
       Q.        Was he driving on the road?
       A.        The little gravel road that led up int here.
       Q.        Okay. And you were standing in the road?
       A.        Yes, sir.
       Q.        Okay. What happened then?
       A.        When it – when he came to hit me, I moved off to the side and I drew
                 my pistol and shot the tire.
       Q.        Okay. So you were able to move to the side?
       A.        Yes, sir.
       Q.        Okay. And you were able to pull out your gun and fire at it as the
                 truck went past?
       A.        Yes, sir.
       Q.        Okay. Did you hit the truck?
       A.        I hit the tire.
       Q.        Okay. Did you blow out the tire?
       A.        Yes, sir.
       Q.        Okay. So you were able to get off the roadway, pull your weapon,
                 aim and hit a tire of a moving vehicle; is that correct?



                                                5
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 6 of 26 PageID #: 2570




       A.      Yes, sir.

Ex. C at 57:17-58:18.

       Regarding Dep. C. Love’s use of lethal force on July 25, 2017, Deputy Parker

stated the following during his deposition,

       Q.      So can we agree then, once Corey moved out of the way, he avoided
               that threat, correct?
       A.      Yes.
       Q.      So, once he avoided that threat, under the Marion County Sheriff’s
               Department’s use-of-force policy, that would then be a violation for
               him to shoot at the vehicle.
                       MS. DURST: Object to the form.
       A.      Yes.
       Q.      Just to be clear, your answer to that question was yes?
       A.      Yes.

Ex. M at 31:13-24.

       After being shot at by Dep. C. Love on July 25, 2017, Philip and his family feared

that the MCSD was going to kill him Ex. D at 62:4-8; Ex. E at 50:14-19; Ex. F at 51:19-

21. Eight days later, on August 2, 2017, Defendant Forsyth shot Philip in the face within

seconds of he and Dep. C. Love locating him. Ex. H at 86:5-10.

            d. Use of Force Policy

       The MCSD’s Use of Force Policy (“Use of Force Policy”) defines “Excessive Force”

as “that force used greater than that which is reasonably necessary to compel compliance

given the circumstances or inappropriate to the circumstances to accomplish a legal

purpose. When any degree of force is utilized as summary punishment or for vengeance.

Excessive force is NEVER authorized.” MCSD Use of Force Policy at 1, attached as Ex.

N.

       Deputies with MCSD are prohibited from utilizing lethal force unless he or she

reasonably believes there to be an “imminent threat” of “serious bodily injury or death” to



                                              6
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 7 of 26 PageID #: 2571




themselves or others, as defined by the Use of Force Policy. Ex. N at 6. The Use of Force

Policy defines an “Imminent Threat” as “[t]hat threat which is about to happen, immediate,

and perceived to be unavoidable.” Id. at 1. “Serious Bodily Injury” is defined as “[b]odily

injury which creates substantial risk of death or which is likely to cause severe injury,

permanent disfigurement, loss of or extended impairment of the function of any body

member or organ.” Id. Thus, pursuant to the Use of Force Policy, a deputy may only

discharge his or her weapon in an attempt to avoid what they reasonably believe to be an

immediate and otherwise unavoidable threat of “Serious Bodily Injury” to themselves or

others.

       The Use of Force Policy expressly prohibits deputies from discharging their

firearms in the following situations:

                a. Solely to protect property interests;
                b. When lethal force is not authorized in accordance with the Use
                   of Force Policy or the MCSD Firearms Policy;
                c. To stop an individual on mere suspicion of a crime simply
                   because the individual runs away; or
                d. At or from a moving vehicle, absent exigent circumstances.

Ex. N at 7 (emphasis in original).

          The MCSD’s primary policy maker, Sheriff Jimmy Riffle (“Sheriff Riffle”), agreed

during his deposition in this matter that it “has a duty to ensure that the deputies ha[ve]

an understanding of what’s contained in the use-of force policy.” Sheriff Riffle Dep. at

25:10-14, attached as Ex. O. In this regard, he indicated that it is okay for a member who

is unable to articulate the Use of Force Policy to act as a deputy, so long as that deputy

signs a piece of paper stating that they have received and understand it upon being hired.

See id. at 25:10-31:5. Sheriff Riffle disagreed that a deputy would be acting unreasonably

if he or she violated the [Use of Force Policy]. Id. at 21:8-22:23.



                                              7
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 8 of 26 PageID #: 2572




            e. Nature of the Action

        This is an action brought under 42 U.S.C. §1983 and the laws of the State of West

Virginia to hold the Marion County Sheriff’s Department and its deputy accountable for

their unreasonable use of excessive, deadly force. Between December 2016 and October

2017, the Marion County Sheriff’s Department shot at no less than three citizens in four

separate incidents for allegedly driving their vehicles in an aggressive manner. Two of

those citizens, including Philip, were ultimately killed. The third, Randall Clay Ford,

survived but is now paralyzed. All of these individuals were being sought out by the MCSD

for allegations of non-violent offenses.1

        In her Amended Complaint, the Plaintiff alleges Defendant Forsyth violated the

Use of Force Policy in multiple ways, including, but not limited to, (1) utilizing deadly force

as summary punishment and/or for vengeance in response the Failed Pursuit; (2)

discharging a firearm solely to protect property interests; (3) using deadly force when it is

not authorized in accordance with the Use of Force Policy; (4) using deadly force to stop

Philip on mere suspicion of a crime simply because he had ran in the past; and/or (5)

assuming, arguendo, that Defendant Forsyth perceived Philip’s vehicle to be moving, by




1
  As described herein, the MCSD accused Philip of the “attempted murder” of Dep. C. Love on
July 25, 2017. However, this accusation, and the MCSD’s motivations for making it, is a critical
question of fact for the jury. Since the initiation of litigation in this matter, Plaintiff has alleged that
the MCSD has a custom, pattern, practice, and/or procedure of using Excessive Force against
individuals who are allegedly fleeing without anyone being in Imminent Danger, as defined by the
Use of Force Policy, and without the existence of exigent circumstances, and then falsely claiming
that Imminent Danger or exigent circumstances existed at the time of the shooting to justify their
unlawful actions. Dkt. No. 22 at ¶ 87.




                                                     8
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 9 of 26 PageID #: 2573




discharging a firearm at a moving vehicle without the existence of exigent circumstances.

Dkt. No. 22 at ¶ 80.

       It is the Plaintiff’s position that all evidence in this case, with the exception of

statements made by members of the MCSD, supports the allegations set forth herein.

Accordingly, at the trial for this matter, the Plaintiff will argue that Defendant Forsyth’s use

of deadly force was not a reaction to any perceived immediate and unavoidable threat to

himself or another, but rather, a knowing and intentional unlawful shooting into a

stationary vehicle. Further, because the Jeep was in neutral and all pertinent witnesses

have testified that its gear shifter was not touched and/or otherwise manipulated at any

time after the Shooting, the Plaintiff will argue at trial that Defendant Forsyth could not

have reasonably perceived the Jeep to be moving when he utilized deadly force. Ex. G

at 7:3-7; Ex. C at 14:21-23.

       B. STANDARD OF LAW

       “Summary judgment is appropriate only when there are no material facts in

dispute, and the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); Betton v. Belue, 2019 U.S. App. LEXIS 33034, *9, __ F.3d __, 2019 WL 5700353

(citing Wilson v. Prince George's Cty., 893 F.3d 213, 218, 2018 U.S. App. LEXIS 16292,

*7, 2018 WL 3015045). Evidence presented during summary judgment proceedings must

be viewed in the light most favorable to the non-moving party. Id.

       C. ARGUMENT

       Each issue raised in the Defendants’ Motion for Summary Judgment (“Defendants’

Motion”) requires a consideration of conflicting material facts that may only be resolved

by a jury, and therefore, the Defendants’ Motion must be summarily denied. Prior to




                                               9
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 10 of 26 PageID #: 2574




addressing the specific arguments raised therein, the Plaintiff provides the following

regarding certain disputed material facts in this case.

       Stated succinctly, the Plaintiff alleges that Defendant Forsyth knowingly and

intentionally violated Philip’s Fourth Amendment Rights on August 2, 2017, when he

jumped out of his moving cruiser, a Ford Explorer, and immediately began firing into the

parked Jeep. Relying solely upon Defendant Forsyth and Dep. C. Love’s statements, the

Defendants allege that Philip was aggressively driving at Defendant Forsyth while actively

attempting to flee at the moment he was shot. However, the objective evidence in this

case tells a different story.

       a. Material Questions of Fact That Must be Resolved by the Jury.

       Material questions of fact that must be resolved by the jury, include, but are not

limited to, the following:

                      i. Given that the Jeep was still running and in neutral following
                         the Shooting, was Philip actually driving at Defendant
                         Forsyth as he and Dep. C. Love have claimed as justification
                         for the subject use of lethal force at issue herein?

       If the jury decides that the Jeep was not accelerating towards Defendant Forsyth

when he discharged his weapon, then the Plaintiff must prevail on the issue of liability as

a matter of law. The Defendants’ “use of force” expert agreed with this premise during his

deposition, as did the investigating WVSP trooper. Ex. H at 9:4-9, 11:24-12:3; Sgt.

Branham Dep. at 117:14-118:21, attached as Ex. P. With the exception of Defendant

Forsyth and Dep. C. Love’s statements, all relevant and admissible evidence in this case

indicates that the Jeep was in neutral when Defendant Forsyth shot Philip.

       Approximately thirty-four (34) minutes after Defendant Forsyth killed Philip, the

WVSP arrived on scene to investigate. Ex. B. WVSP Sgt. Branham observed that Deputy



                                            10
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 11 of 26 PageID #: 2575




Forsyth’s cruiser “was running” and “in drive.” Id. As for the Jeep, Sgt. Branham observed

that it “was running” and “appeared to be in gear.” Ex. B at 2. Sgt. Branham, however,

does not have knowledge of how standard transmissions operate. Ex. P at 78:11-12 (“I

am not a mechanic or an operator of a Standard, so I couldn't”). As the Defendants’ expert

in this case correctly observed, “with a manual transmission, it couldn’t have been in gear

and still running.” Ex. H at 100:6-8.

       All pertinent witnesses have testified during depositions in this matter that no one

touched and/or otherwise manipulated the Jeep’s gear shifter at any time after the

Shooting. Ex. G at 8:2-25, 9:1-13; Ex. C at 14:21-23. Further, there is no evidence which

would support any theory set forth by the Defendants as to how the Jeep would have

otherwise been in neutral if it had not been prior to the Shooting. Thus, any argument set

forth by the Defendants at trial in an attempt to reconcile this undisputed fact with their

version of events would be based on mere speculation. However, as in all cases in

controversy, “pure speculation [ . . . ] cannot substitute for hard facts.” See Higgs v. United

States, 711 F. Supp. 2d 479, 508, 2010 U.S. Dist. LEXIS 48535, *65 (internal citations

omitted).

                     ii. If Philip was aggressively driving at Deputy Forsyth at the
                         time he was shot, how did the Jeep come to an immediate
                         stop?

       When describing the moments leading up to the Shooting to the WVSP two days

later, Defendant Forsyth stated “[at that point, the engine did begin revving, tires spun

and the vehicle started moving towards me in an aggressive manner. I again ordered the

vehicle to stop in a loud, audible voice. It did not stop, veer or slow down at that point.”

Both Defendant Forsyth and Dep. C. Love testified during their depositions in this matter




                                              11
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 12 of 26 PageID #: 2576




that shooting Philip is what caused the allegedly aggressively accelerating Jeep to stop.

Ex. C at 80:22-24; Ex. G at 7:10-11.

       However, both experts in this case are in agreement that shooting Philip would not

have stopped the allegedly moving Jeep, as the Defendants have claimed. Ex. H at 100:6-

8, Dennis Root Dep. at 174:17-20, attached as Ex. Q. Further, based upon photographs

taken at the scene by the WVSP shortly after the Shooting, it does not appear to be

possible for Defendant Forsyth and Dep. C. Love’s accounts to be true when considering

the Jeep’s location and the limited size of the clearing at the scene. Dkt. No. 22 at 9-11.

                     iii. Given Defendant Forsyth’s account of the Jeep’s “tires
                          spinning” just prior to accelerating towards him, why was
                          there no evidence of “ground disturbance” by spinning tires
                          on scene following the Shooting?

       In his statement to the WVSP following the Shooting, Deputy Forsyth stated “[at

that point, the engine did begin revving, tires spun and the vehicle started moving towards

me in an aggressive manner. I again ordered the vehicle to stop in a loud, audible voice.

It did not stop, veer or slow down at that point.” 2 Defendants expert, on the other hand,

noted that there was no evidence of ground disturbance in the area where Deputy Forsyth

claims these events occurred. Faulkner Supp. Report at 9, attached as Ex. R.

       b. Plaintiff’s Claim for Excessive Force Under 42 USC § 1983 Survives the
          Defendants’ Motion for Summary Judgment Because Questions of
          Material Fact Exist As to Whether Defendant Forsyth Used Excessive
          Force When He Shot and Killed Philip.

                      i. Plaintiff’s § 1983 claim must not be dismissed because
                         Defendant Forsyth is not entitled to qualified immunity.


2
  Similarly, following the July 25, 2017 shooting, the MCSD claimed that Philip’s vehicle’s tires
were “spinning, throwing mud and grass” just before allegedly aggressively advancing towards
Dep. C. Love. See Ex. K. However, Dep. C Love has stated that Philip’s vehicle was on the
roadway at all times during the subject encounter. Ex. C at 57:17-58:18.



                                               12
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 13 of 26 PageID #: 2577




         The doctrine of qualified immunity "balances two important interests," namely, the

need to hold accountable public officials who exercise power irresponsibly, and the need

to shield officials who perform duties responsibly from "harassment, distraction, and

liability." Betton v. Belue, 2019 U.S. App. LEXIS 33034, *9, __ F.3d __, 2019 WL 5700353

Id. at 219 (quoting Pearson v. Callahan, 555 U.S. 223, 231, 129 S. Ct. 808, 172 L. Ed. 2d

565 (2009)). The burden of establishing the affirmative defense of qualified immunity rests

on the party seeking to invoke it. Id. Here, Defendants’ use of force expert has admitted

that “if Deputy Forsyth failed to act in accordance with the [Use of Force Policy] on August

2, 2017, when he shot and killed Philip [],” he would “opine that [Deputy Forsyth] acted

objectively unreasonable if he didn’t follow that policy.” Ex. H. at 101:14-102-21. Thus, as

a reasonable jury could conclude that Defendant Forsyth violated the Use of Force Policy

and therefore, acted unreasonably, the Defendants’ Motion must be denied.

                      ii. The record indicates that Defendant Forsyth’s actions were
                          unreasonable under a totality of the circumstances, and that
                          he violated Philip’s constitutional rights.

         Defendants’ Motion argues that “[t]he undisputed record demonstrates Deputy

Forsyth’s alleged actions were reasonable under a totality of circumstances, and there

was no violation of any of Rhoades’ constitutional rights.” Dkt. No. 62 at 10. However, the

Defendants’ entire legal analysis, spanning nine and a half pages, is void of the slightest

acknowledgment of any evidence in this case other than their own statements. Id. at 9-

17. In all likelihood, Defendants do not attempt to rely on the objective evidence in this

case due to the fact that it overwhelmingly supports the Plaintiff’s version of events. See

infra.

         The objective evidence in this case paints a fearful picture. In a matter of “mere




                                             13
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 14 of 26 PageID #: 2578




seconds” after making visual contact with the Jeep on August 2, 2017, Defendant Forsyth:

(1) jumped out of his moving cruiser; (2) drew his firearm; (3) aimed it; (4) fired seven

rounds at Philip, fatally shooting him in the face; (5) began performing a tactical reload

but decided against it; and finally (6) radioed that shots had been fired. Ex. H at 86:5-10.

Dep. C. Love, who jumped out of the moving cruiser immediately after Defendant Forsyth,

was still attempting to make his way around the front of the cruiser at the end of the

encounter. Ex. C at 73:15-24. Meanwhile, the “aggressively moving” Jeep alleged to be

the Imminent Threat necessitating and justifying Defendant Forsyth’s use of lethal force,

was in neutral. Ex. H at 99: 16-17.

        Based upon the undisputed timeline of the Shooting, Defendant Forsyth’s version

of events seems impossible. Moreover, because the Jeep was in neutral and all pertinent

witnesses have testified that its shifter was not touched and/or otherwise manipulated at

any time after the Shooting, Defendant Forsyth could not have perceived the Jeep to be

moving when he utilized lethal force. Ex. G at 8:2-25, 9:1-13; Ex. C at 14:21-23.

        Considering the facts in a light most favorable to the Plaintiff, no reasonable police

officer would have jumped out of their moving cruiser and immediately fired seven rounds

into a stationary vehicle in a matter of “mere seconds;” especially when that officer claims

not to have known who was inside. See Ex. G at 46:8-25. Likewise, no reasonable police

officer would have attempted to justify their unlawful actions by making false accusations

against the individual that they had just killed. However, this is the MCSD’s pattern and

practice. Therefore, pursuant to any pertinent legal analysis, Defendant Forsyth is not

entitled to qualified immunity.3


3
 When analyzing the three factors set forth in Graham v. Connor, 490 U.S. 386 (1989), the 4th
Circuit has held that when the first element – (1) the severity of the crime at issue – is “insignificant”


                                                   14
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 15 of 26 PageID #: 2579




                       iii. Defendant Forsyth violated a clearly established right of
                            Philip because no reasonable officer would have believed
                            that lethal force was lawful.

        Defendants’ Motion argues that “there is no basis for Plaintiff to argue Deputy

Forsyth would have been on notice that using lethal force against a fleeing felon where a

Deputy is in [sic] path of the fleeing felon’s moving vehicle was in contravention of any

constitutional right.” Dkt. No. 62 at 18. However, Philip was not a “fleeing felon” and

Defendant Forsyth was not “in the path of [any] fleeing felon’s moving vehicle” when he

utilized lethal force—as the Jeep was in neutral. Ex. H at 99:16-17. Any reasonable police

officer clearly understands that jumping out of their moving cruiser and immediately firing

seven rounds into a stationary vehicle violates the occupant of that vehicle’s constitutional

rights. Therefore, the Defendants’ argument fails.

                       iv. Reasonable jurors could find in Plaintiff’s favor.

        The Defendants’ argument to the contrary once again hinges upon the assumption

that Philip was aggressively driving the Jeep towards Defendant Forsyth at the time of


or if the plaintiff has committed no crime at all, then the plaintiff has stated a claim for violation of
his or her constitutional right to be free from excessive police force. See Clem v Courbeau, 284
F.3d 543, 545-47 (4th Cir. 2002); Park v. Shiftlett, 250 F. 3d 843, 848, 853 (4th Cir. 2001). Here,
there is a material question of fact as to whether Philip was committing any non-property related
crimes and thus, if he had a constitutional right to be free from excessive police force. Regarding
the second Graham factor – (2) whether a “reasonable officer” could have perceived the plaintiff
as posing “an immediate threat to the safety of the officers or others” – the 4th Circuit has held
that where the plaintiff is neither armed nor suspected by the officer of being armed, there is a
genuine issue of material fact. Rowland v. Perry, 41 F.3d 167, 174 (4th Cir. 1994). Here, the Jeep
was in neutral and thus, stationary. As such, no reasonable officer would have perceived a
stationary vehicle as posing “an immediate threat to the safety of the officers or others.” Lastly,
(3) where a suspect actively stops resisting arrest prior to the allegation of excessive force, there
is also a genuine issue of material fact to be determined. See Valladares v. Cordero, 01 1209
Fed4, 07-1995 (Jan 12, 2009). In the case at bar, all objective physical evidence indicates that
Philip was not resisting arrest at the moment he was shot. Defendant Forsyth’s fatal shot entered
Philip’s right cheek, with the bullet becoming lodged in his neck; indicating that he was ducking
for cover at the moment he was shot while sitting in the stationary Jeep. Based on the foregoing,
material issues of fact exist regarding each of the Graham factors and thus, the Defendants’
arguments fail.


                                                  15
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 16 of 26 PageID #: 2580




the Shooting. See Dkt. 62 at 19. For the reasons stated herein throughout, the

Defendants’ argument necessarily fails.

       c. The Evidence in the Record Supports the Plaintiff’s Monell Claim.

                      i. Monell Liability may attach to this action against the County
                         because Philip was subjected to excessive force.

       As discussed at length herein throughout, Philip was subjected to excessive force.

Therefore, the Defendants’ argument here fails.

                     ii. Plaintiff has identified a satisfactory custom, pattern, policy,
                         and/or practice which violated Plaintiff’s constitutional right
                         to be free from excessive force.

       A municipality is liable under “§ 1983 if it follows a custom, policy, or practice by

which local officials violate a plaintiff's constitutional rights.” Monell, 436 U.S. at 694.

Liability against municipalities may be based upon a single incident and the requirements

of “policy” and “custom” do not necessitate proof of a long-standing practice. Pembaur v.

City of Cincinnati, 475 U.S. 469 (1986); Owen v. City of Independence, Mo.., 445 U.S.

622 (1980). Further, when a plaintiff can demonstrate “persistent and widespread

practice[] of municipal officials,” alongside the “duration and frequency” of which indicate

that policymakers (1) had actual or constructive knowledge of the conduct, and (2) failed

to correct it due to their “deliberate indifference,” liability may attach. Spell v. McDaniel,

824 F.2d 1380, 1386–91 (4th Cir. 1987).

       In her Amended Complaint, the Plaintiff alleges,

       Defendant County Commission of Marion County, through its law
       enforcement agency, the Marion County Sheriff’s Department and its
       policymaker(s), as stated herein throughout, has a custom, pattern,
       practice, and/or procedure of using Excessive Force against individuals
       who are allegedly fleeing without anyone being in Imminent Danger, as
       defined by the Use of Force Policy, and without the existence of exigent
       circumstances, and then falsely claiming that Imminent Danger or exigent



                                             16
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 17 of 26 PageID #: 2581




       circumstances existed at the time of the shooting to justify their unlawful
       actions.

Dkt. No. 22 at ¶ 87.

       Here, within an eleven-week period in 2017, in the same general geographic

area—rural northern Marion County, West Virginia—there were three known shootings in

which the MCSD exhibited the pattern and practice set forth immediately above at a time

when the MCSD employed twenty-one (21) deputies. Dkt. No. 22 at ¶ 88; Ex. O at 35:20-

21) Thus, during this eleven-week period, 14.29% of deputies within the MCSD acted in

accordance with the pattern and practice alleged by the Plaintiff, evincing a high rate of

frequency. See Spell, 824 F.2d 1380, 1386–91. The requirements of holding

municipalities accountable for a “policy” and/or “custom” do not necessitate proof of a

long-standing practice, as liability may be based upon a single incident. Pembaur, 475

U.S. 469; Owen, 445 U.S. 622. Each incident is addressed briefly below.

       Dep. C. Love – July 25, 2017

       Dep. C. Love’s use of lethal force against Philip on July 25, 2017, was in violation

of the Use of Force Policy, which has been confirmed by his field training officer. Ex. M

at 31:13-24. Rather than using Dep. C. Love’s violation of the Use of Force Policy as a

teaching moment for their new, untrained recruit and perhaps others in the department,

the MCSD obtained a warrant under false pretenses for his “attempted murder,” thereby

falsely justifying Dep. C. Love’s unlawful actions.

       Three primary pieces of evidence indicate that the Parker Warrant was obtained

under false pretenses. First, Dep. Parker admits that Dep. C. Love violated the Use of

Force Policy, but nevertheless accused Philip of attempted murder. Second, the Parker

Warrant states that Philip “recklessly drove at Deputy Love spinning tires, throwing mud



                                            17
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 18 of 26 PageID #: 2582




and grass,” and “[t]o avoid being struck by the truck Deputy Love was able to jump out of

its path as it narrowly missed running him down.” Ex. K at 1-2. However, Dep. C. Love

stated that he was standing on the roadway when he saw Philip traveling in his direction.

Ex. C at 58:1-2.

       Finally, and most importantly, Deputy Parker stated that he obtained the Parker

Warrant for Dep. C. Love. Ex. K at 23:6-10. However, as stated during his deposition,

Dep. C. Love was unaware of the existence of the Parker Warrant until after Defendant

Forsyth killed Philip on August 2, 2017. Ex. C at 113:9-18. This misconduct represents

the exact custom, policy, pattern, and/or practice alleged by the Plaintiff since initiating

this litigation. Dkt. No. 22 at ¶ 87.

       Defendant Forsyth – August 2, 2017

       Eight days after shooting at Philip in violation of the Use of Force Policy and

obtaining a fraudulent warrant for his attempted murder of the very deputy who had

unlawfully shot at him (who also happened to be the son one the MCSD’s highest ranking

officers, Sgt. Matthew Love), the MCSD shot and killed Philip within seconds of locating

him at the dead end of a dirt road in rural, northern Marion County. Once again, the MCSD

claimed that Philip was attempting to run over the deputy who shot at him. However, the

Jeep, alleged to be the threat necessitating Defendant Forsyth’s use of lethal force

against Philip, was in neutral.

       Deputy John Billie – October 17, 2017

       On October 17, 2017, Deputy John Billie (“Dep. Billie”) stood on the roadway

during a “staggered roadblock” in rural northern Marion County within roughly five miles

of where Philip was killed (the “Roadblock”). The Roadblock was not necessarily intended




                                            18
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 19 of 26 PageID #: 2583




to stop the fleeing vehicle, but rather, to slow it down long enough to identify the driver.

Sgt. M. Love Narrative of Oct. 17, 2017, attached as Ex. U. Paths of egress were

intentionally left through the Roadblock. Id. As the fleeing vehicle approached, another

deputy on scene radioed to Dep. Billie, “move, move, move!” Dep. Billie then jumped out

of the path of egress on the roadway, pulled out his service weapon, and fired three shots

at the driver of the vehicle, Randall Clay Ford (“Randall”), through his drivers-side window.

No one was in front of Randall’s vehicle or on the other side of the Roadblock at the time

of the shooting. Ex. V at 10:15-11:1. Randall was struck twice in the back, causing instant

paralysis.

       Randall’s vehicle slowly rolled through the path of egress. Id. Without the ability to

use his legs, he had to intentionally wreck his vehicle into a hillside to stop. Id. Deputy

Wesley Wheeler, who had been pursuing Randall, continued to follow him through the

same path of egress. Id. at 9:23-10:1. At the time he fled, he was alleged to have had an

improper vehicle registration while driving ten miles per hour over the posted speed limit.

See generally, id. Eight months later, after Randall had obtained the undersigned counsel,

the Defendants charged him with “assault on an officer.” Ford Indictment, attached as Ex.

S.

       During Dep. Billie’s deposition in this matter, the following exchange took place:

       Q.     So can we just agree then that, in that situation, officer believes the
              vehicle to be fleeing, officer places themself in front of it, the
              appropriate charge then is not assault on an officer; its fleeing with
              reckless indifference because, in that situation, the officer placed
              themself in front of the vehicle they already believed to be fleeing?
                      MS. DURST: Object to the form. You can answer if you can.
                      MR. UMINA: I can repeat that if you’d like.
       A.     Sir, I’m still going with reckless indifference. That’s where I’m at with
              it.




                                             19
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 20 of 26 PageID #: 2584




John Billie Dep. at 36:4-15, attached as Ex. V.

       Like Dep. C. Love on June 25, 2017, Dep. Billie was standing in the roadway when

he realized that a vehicle was traveling towards him, and in response to any perceived

threat created thereby, avoided it by moving off of the roadway. Like Dep. C. Love, Dep.

Billie, once out of the way, pulled out his service weapon and discharged it at a moving

vehicle in the absence of exigent circumstances—in direct violation of the Use of Force

Policy. Like on both July 25, 2017 and August 2, 2017, a deputy with the MCSD shot at

an individual in violation of the Use of Force Policy and then falsely accused that individual

of creating an Imminent Threat or exigent circumstance by attempting to intentionally run

them over.

       The Defendants argue that because this event occurred after the Shooting, “it

cannot support a Monell claim of pattern and practice existing before August 2, 2017,” but

cite no legal authority for the same. Dkt. No. 62 at 22. However, Federal Circuit Courts

across the United States have routinely found “post-event evidence” to be admissible.

See, e.g., Beck v. City of Pittsburgh, 89 F.3d 966,973 (3d Cir. 1996) (recognizing that

post-event incident “may have evidentiary value for a jury’s consideration whether the

City and policymakers had a pattern of tacitly approving the use of excessive force”);

Foley v. City of Lowell, 948 F.2d 10, 13-15 (1st Cir. 1991); Grandstaff v. City of Borger,

767 F.2d 161, 171 (5th Cir. 1985), cert. denied, 480 U.S. 916 (1987); see also Henry v.

County of Shasta, 132 F.3d 512, 518-20 (9th Cir. 1997), amended on denial of rehearing,

137 F.3d 1372 (9th Cir. 1998) (“we reiterate our rule that post-event evidence is not only

admissible for purposes of proving the existence of a municipal defendant’s policy or

custom, but may be highly probative with respect to that inquiry”).




                                             20
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 21 of 26 PageID #: 2585




       Further, Dep. Billie himself has acknowledged the similarities between the case

at bar and his shooting of Randall just ten weeks later. The following exchange took place

during Dep. Billie’s deposition in this matter:

              Q.     Let me ask you a this: If an officer knows a vehicle is fleeing
                     or at least believes the vehicle is fleeing, they don’t believe
                     the vehicle is stopped, they believe the vehicle is in the
                     process of fleeing and they stand in front of that vehicle, is the
                     person fleeing guilty of assault or recklessly fleeing?
                             MS. DURST: I’m going to object to the form. You can
                             answer if you can.
              A.     I don’t know.
              Q.     Why don’t you know?
              A.     The situation that you’re presenting is present in both
                     atmospheres. A normal person will stop if somebody turns on
                     their emergency lights. That’s a normal person and given the
                     opportunity to stop lots of times so, whenever you fail to do
                     so, the vehicle can be perceived as a lot of things but, to me,
                     I don’t know how else to explain it. Again, I wasn’t there with
                     Deputy Forsyth.
                             MS. DURST: His question is more –
                             MR. UMINA: It’s more general.
                             THE WITNESS: It’s kind of a loaded question.

Ex. V at 31:25-32:20. The fact that Dep. Billie, unprompted, acknowledged the similarities

between the two cases, is one that the Defendants cannot escape. Therefore, this

incident is both relevant and admissible.

       As stated above, within an eleven-week period, 14.29% of the MCSD’s deputies

shot at a civilian in violation of the Use of Force Policy, which the MCSD subsequently

falsely justified, demonstrating a deliberate indifference to the clearly established

constitutional rights of these individuals. Because the MCSD acted in accordance with

the custom, policy, pattern, and/or practice alleged by the Plaintiff on August 2, 2017,

which was an actual and proximate cause of the violation of Philip’s Fourth Amendment




                                             21
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 22 of 26 PageID #: 2586




Rights leading to his death, the Defendants’ argument here fails.4

       d. Deputy Forsyth is not entitled to qualified immunity of Plaintiff’s state law
          intentional infliction of emotional distress claim contained in Count III.

       The Defendants’ Motion argues that “Deputy Forsyth is entitled to qualified

immunity because a reasonable officer, under the same circumstances, would have

believed he had to use lethal force to defend himself and protect potential injuries to third

parties when Rhoades fled from the police, revved his engine and conducted his Jeep

towards Defendant Forsyth.” Dkt No. 62 at 25. The Defendants are correct in stating, [t]he

Supreme Court of Appeals of West Virginia has stated, “[g]overnment officials performing

discretionary functions are shielded from liability for civil damages insofar as their conduct

does not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Syl. pt. 3, Robinson v. Pack, 223 W. Va. 828, 679 S.E.2d 660

(2009). However, as discussed at length herein throughout, there exists substantial

evidence in the record indicating that Defendant Forsyth’s conduct violated Philip’s clearly

established constitutional rights of which a reasonable person would have known. Thus,

the Defendants’ argument here fails.

       e. Plaintiff’s wrongful death claim should not be dismissed.

       Because of the existence of numerous material facts in dispute in this case, as


4
  Moreover, the MCSD was involved in a fourth shooting approximately eight months before these
three incidents involving similar facts and circumstances outside of the Fairmont, Marion County,
West Virginia, Wal-Mart, which resulted in the death of Randy Lee Cumberledge (“Cumberledge”).
See generally, Brandon Clyde Dep., attached as Ex. W. During that incident a deputy with the
MCSD, Chris Erdie (“Dep. Erdie”), and a member of the White Hall, West Virginia, Police
Department, fired upon the occupant of a vehicle who they allege was attempting to flee. Id. Mr.
Cumberledge’s death was attributed to the shots fired by the officer with the White Hall Police
Department, Brandon Clyde, who has claimed that his use of lethal force was justified because
he believed Mr. Cumberledge’s vehicle represented an Imminent Threat of serious bodily injury
to Dep. Erdie while allegedly attempting to flee. Id. Brandon Clyde is now a deputy with the MCSD.
Id.



                                               22
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 23 of 26 PageID #: 2587




described herein throughout, the Plaintiff’s substantive federal and state law claims must

not be dismissed. Therefore, the Defendants’ argument based upon this premise fails.

       Regarding damages under W.Va. Code § 55-7-6(c)(1)(B), the Defendant is correct

in that the Plaintiff is not pursuing this category of damages under West Virginia’s

Wrongful Death Statute. As for Christy J. Rhoades’ ability to obtain damages under W.Va.

Code § 55-7-6(c)(1)(A), the measure of grief, bereavement and anguish of the soul

experienced by a separated spouse is a question for the jury to resolve.

       f. Plaintiff’s punitive damages claim must not be dismissed.

       The Defendants set forth two arguments in support of their assertion that Plaintiff’s

punitive damages claim must be dismissed; with neither acknowledging the glaring

objective physical evidence in direct conflict with the facts upon which they rely. Dkt No.

62 at 27-29. First, the Defendants argue that “Plaintiff’s punitive damages claim must be

dismissed as the claim does not survive the dismissal of Plaintiff’s substantive claims.”

Id. at 27-28. For the reasons stated herein throughout, the Defendants are not entitled to

the dismissal of Plaintiff’s substantive claims, and thus, this argument is fatally flawed.

       Second, the Defendants argue that “the undisputed record fails to present any

evidence to support punitive damages,” relying upon W.Va. Code § 55-7-2(c) in support

thereof, while ignoring well-settled federal law.5 Id. at 28. Like in their previous Motion to




5
 Even if W.Va. Code § 55-7-29(a) (2015) were controlling in this matter, as the Defendants
wrongfully argue, the Plaintiff would still be entitled to a consideration of punitive damages. W.Va.
Code § 55-7-29(a) (2015) states,

       [a]n award of punitive damages may only occur in a civil action against a defendant
       if a plaintiff establishes by clear and convincing evidence that the damages
       suffered were the result of the conduct that was carried out by the defendant with


                                                 23
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 24 of 26 PageID #: 2588




Dismiss, Defendants inappropriately rely upon West Virginia state law to support their

argument. See Dkt. No. 9 at 8-9.

       Federal Courts around the country, including the United States Supreme Court,

have held that “[p]unitive damages are allowed in an action under § 1983 when the

defendant's conduct is shown to be ‘motivated by evil motive or intent, or when it involves

reckless or callous indifference to the federally protected rights of others.’” Morning v.

Dillon Cty., 2018 U.S. Dist. LEXIS 163072, at *12 (quoting Smith v. Wade, 461 U.S. 30,

56, 103 S. Ct. 1625, 75 L. Ed. 2d 632 (1983)). In this regard, the Fourth Circuit has held,

"[t]he callous indifference required for punitive damages is essentially the same as the

deliberate indifference required for a finding of liability on the § 1983 claim." Cooper v.

Dyke, 814 F.2d 941, 948 (4th Cir. 1987) (citing Smith, 461 U.S. 30, 56, 103 S. Ct. 1625;

Cook & Sobieski, 2 Civil Rights Actions, "Punitive Damages," para. 4.08 (1986)). In recent

years, District Courts in the Fourth Circuit have continually held that punitive damages

are available in § 1983 actions. See, e.g., Oliver v. Daniels, 2018 U.S. Dist. LEXIS 48881,

at *15, 2018 WL 1474935; Lagana v. Health, 2018 U.S. Dist. LEXIS 140477, at *30, 2018

WL 3970472; Painter v. Blue Ridge Reg'l Jail Auth., 2018 U.S. Dist. LEXIS 127882, at



       actual malice toward the plaintiff or a conscious, reckless and outrageous
       indifference to the health, safety and welfare of others.

Evidence of the Defendants acting with actual malice towards the Plaintiff, include, but are not
limited to, falsely accusing Philip of attempted murder to cover up Dep. C. Love’s unlawful actions
on July 25, 2017; the objective timeline of August 2, 2017, which supports the Plaintiff’s version
of events as described herein; and the objective physical evidence relating to the Shooting, which
is in direct conflict with the Defendants’ version of events. Moreover, jumping out of a moving
police cruiser and immediately or almost immediately firing seven rounds into a stationary,
occupied vehicle that was in neutral—thereby necessarily posing no Imminent Threat of serious
bodily injury to a reasonable police officer—evinces a “conscious, reckless and outrageous
indifference” to Philip’s “health, safety, and welfare.” Therefore, even if West Virginia state law did
apply to the issue of punitive damages in this case, the Defendants’ argument fails.



                                                  24
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 25 of 26 PageID #: 2589




*11, 2018 WL 3631895; Diggs v. Balogun, 2018 U.S. Dist. LEXIS 112368, at *11, 2018

WL 3329585; Cox v. Keller, 2015 U.S. Dist. LEXIS 71657, at *33, 2015 WL 3505640.

      Because well-settled federal law clearly permits punitive damages in § 1983

actions, and sufficient evidence exists for a reasonable jury to conclude that Defendant

Forsyth’s conduct was either: (1) motivated by evil motive or intent, or (2) involved

reckless or callous indifference to Philip’s federally protected rights, the Defendants’

Motion for Summary Judgment as to Plaintiff’s claims for punitive damages must be

denied.

   IV. CONCLUSION

      WHEREFORE, for the reasons stated herein throughout, the Plaintiff respectfully

requests that the Defendants’ Motion for Summary Judgment be summarily denied.


                                        Respectfully submitted,
                                        Plaintiff,
                                        By Counsel


                                               /s/ J. Bryan Edwards, Esq.
                                        J. Bryan Edwards, Esq. (W.Va. Bar #6886)
                                        CRANSTON & EDWARDS, PLLC
                                        1200 Dorsey Avenue, Suite II
                                        Morgantown, WV 26501
                                        Phone: (304) 296-3500
                                        Fax: (304) 296-3600
                                        bedwards@cranstonedwards.com


                                               /s/ Ryan J. Umina, Esq.
                                        Ryan J. Umina, Esq. (W.Va. Bar #13056)
                                        UMINA LEGAL, PLLC
                                        157 Walnut Street
                                        Morgantown, WV 26505
                                        Phone: (304) 838-8024
                                        Fax: (304) 506-4929
                                        ryan@uminalegal.com



                                          25
Case 1:18-cv-00186-TSK Document 65 Filed 11/18/19 Page 26 of 26 PageID #: 2590




                          CERTIFICATE OF SERVICE

      I, Ryan J. Umina, hereby certify that on the 18xfth day of November 2019, I

electronically filed PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’

MOTION FOR SUMMARY JUDGMENT with the Clerk of the Court using the CM/ECF

system.




                              Tiffany R. Durst
                              Nathan A. Carroll
                              Pullin, Fowler, Flanagan, Brown & Poe, PLLC
                              2414 Cranberry Square
                              Morgantown, WV 26508
                              Counsel for Defendants



                                    /s/ Ryan J. Umina, Esq.
                              Ryan J. Umina, Esq. (W.Va. Bar #13056)




                                       26
